                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                             3:07-CR-00045-RJC
                USA                                           )
                                                              )
                    v.                                        )               ORDER
                                                              )
                ANTHONY EUGENE BOYD                           )
                                                              )


                         THIS MATTER is before the Court upon motions of the defendant for a

               sentence reduction under the First Step Act of 2018. (Doc. Nos. 75, 81).

                         The defendant relies on United States v. Woodson, 962 F.3d 812 (4th Cir.

               2020), for the proposition that his violation of 21 U.S.C. § 841(b)(1)(C) is a “covered

               offense” under the Act. (Doc. No. 81: Motion at 3). However, the Supreme Court

               recently determined that the defendant’s offense is not eligible for relief under the

               Act. Terry v. United States, --- U.S. --- (2021).

                         IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. Nos.

               75, 81), are DENIED.

                         The Clerk is directed to certify copies of this Order to the defendant, the

               Federal Defender, the United States Attorney, and the United States Probation

               Office.

Signed: June 15, 2021




                           Case 3:07-cr-00045-RJC Document 84 Filed 06/15/21 Page 1 of 1
